STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 29, 2018
              Plaintiff-Appellee,

v                                                                 No. 337132
                                                                  Wayne Circuit Court
HUGH HARRISON BAK,                                                LC No. 16-006833-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                 No. 337438
                                                                  Wayne Circuit Court
HUGH HARRISON BAK,                                                LC No. 16-006739-01-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and K. F. KELLY and BORRELLO, JJ.

PER CURIAM.

        In Docket No. 337132, defendant appeals as of right his jury trial convictions of first-
degree criminal sexual conduct (CSC-I), MCL 750.520b(1), second-degree criminal sexual
conduct (CSC-II), MCL 750.520c(1), and kidnapping, MCL 750.349. The trial court sentenced
defendant as a third-offense habitual offender, MCL 769.11, to 50 to 75 years in prison for the
CSC-I and kidnapping convictions, and 10 to 15 years in prison for the CSC-II conviction. In
Docket No. 337438, defendant appeals as of right his jury trial convictions of two counts of
third-degree criminal sexual conduct (CSC-III), MCL 750.520d(1)(b). The trial court sentenced
defendant as a third-offense habitual offender, MCL 769.11, to 240 months to 30 years in prison
for each conviction. All of defendant’s sentences are to be served concurrently. We affirm in
both cases.

      These cases arise from defendant’s sexual assault of two women in Detroit. In LC No.
16-006833-01-FC, defendant was charged with sexually assaulting and kidnapping ZC on


                                              -1-
August 17, 2012. In LC No. 16-006739-01-FH, defendant was charged with sexually assaulting
JG on July 29, 2009.

       In ZC’s case, the prosecution presented ZC’s testimony that defendant forced her to have
sexual intercourse and perform fellatio on him. It also presented DNA evidence linking
defendant to the crime. The prosecution further presented the testimony of JG and JP that
defendant committed sexual assaults against them to show a common plan or scheme.
Defendant testified on his own behalf and claimed that ZC consented to the sex acts for money,
but he never paid her. He similarly testified that JG and JP agreed to have sex with him for
money, but that he gave JG “novelty money” and he refused to pay JP. A jury convicted
defendant of CSC-I, CSC-II, and kidnapping with regard to ZC.

        In JG’s case, the prosecution presented JG’s testimony that defendant forced her to have
sexual intercourse and perform fellatio on him. It also presented DNA evidence linking
defendant to the crime. The prosecution further presented the testimony of JP that defendant
committed a sexual assault against her to show a common plan or scheme. Defendant did not
testify at the trial in JG’s case, nor was ZC’s testimony presented at that trial. A jury convicted
defendant of two counts of CSC-III with regard to JG.

                                     I. DOCKET NO. 337132

       Defendant raises two issues on appeal in Docket No. 337132, the case in which defendant
was charged with sexually assaulting and kidnapping ZC.

                                  A. OTHER ACTS EVIDENCE

        First, defendant argues that the trial court violated his due process right to a fair trial by
admitting prejudicial testimony regarding his prior bad acts under MRE 404(b)(1), that the court
unfairly expanded the purposes for which the jury could consider such testimony, and that he
was denied the effective assistance of counsel by his trial counsel’s failure to object to the
improper expansion. We disagree.

                     1. PRESERVATION AND STANDARD OF REVIEW

         “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001). With regard to the admission of the
other acts evidence under MRE 404(b)(1), defendant preserved this issue in part. Although trial
counsel initially indicated that he had no objection to the use of JG’s testimony in ZC’s case, he
later objected to its use, arguing that the incidents were too dissimilar to qualify for admission.
Trial counsel, however, never expressly objected to the admission of JP’s testimony. Defendant
also failed to request an evidentiary hearing, or object to the trial court’s failure to hold a
separate hearing to determine the admissibility of the other acts evidence. Defendant further
failed to preserve his claim of prosecutorial misconduct by timely and specifically objecting on
that basis below. People v Brown, 294 Mich App 377, 382; 811 NW2d 531 (2011). Defendant
additionally failed to object to the limiting instruction provided by the trial court. Therefore, his
claim that the instruction was improper is unpreserved. See People v Craft, ___ Mich App ___,
___; ___ NW2d ___ (2018) (Docket No. 337754); slip op at 4. Finally, because defendant failed
                                                 -2-
to raise his claim of ineffective assistance of counsel in a motion for a new trial or request for an
evidentiary hearing in the trial court, out review of that issue is limited to errors apparent from
the record. People v Heft, 299 Mich App 69, 80; 829 NW2d 266 (2012).

        This Court reviews “preserved claims of evidentiary error for an abuse of discretion.”
People v Bergman, 312 Mich App 471, 482; 879 NW2d 278 (2015). “An abuse of discretion
occurs when the court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” Id. at 483 (citation and quotation marks omitted). This Court reviews an
unpreserved claim of evidentiary error for plain error affecting defendant’s substantial rights.
People v Coy, 258 Mich App 1, 12; 669 NW2d 831 (2003). Under this standard,

       [f]irst, there must be an error; second, the error must be plain (i.e., clear or
       obvious); and third, the error must affect substantial rights (i.e., there must be a
       showing that the error was outcome determinative). Moreover, reversal is
       warranted only when plain error resulted in the conviction of an actually innocent
       defendant or seriously affected the fairness, integrity, or public reputation of
       judicial proceedings, independent of guilt or innocence. [Id. (citations omitted).]

Additionally, “[u]npreserved claims of prosecutorial misconduct are reviewed for plain error
affecting substantial rights.” Brown, 294 Mich App at 382. This Court also “reviews
unpreserved challenges to jury instructions for plain error affecting a party’s substantial rights.”
People v Everett, 318 Mich App 511, 526; 899 NW2d 94 (2017) (citation and quotation marks
omitted).

                                       2. BACKGROUND

        In the case involving ZC, the prosecution filed a pretrial notice of its intent to introduce
under MCR 404(b)(1) other acts evidence that defendant sexually assaulted JG, JP, and three
other women, 1 to show a common plan or system, under the doctrine of chances, and to rebut the
defense of consent, if raised at trial. At a pretrial hearing on December 1, 2016, defense counsel
stated that he did not have a legal objection to the admission of ZC’s and JG’s testimonies in
each other’s cases, but counsel declined to stipulate to the admission of this testimony.

        With regard to the similarities between the cases involving ZC and JG, the prosecutor
argued that, in both cases, defendant used an alias, he talked about a job at a salon, he took
advantage of a victim with a particular vulnerability (ZC was homeless and JG was pregnant),
both victims were black females, both victims were isolated, both cases involved an actual
weapon or threat of a weapon, both cases involved vaginal and oral penetration with defendant’s
penis, defendant told both victims to remove their clothing, both incidents started out as friendly
interactions, defendant did not physically assault either victim, and no condom was used in both
cases. Defense counsel stated that he objected to all of the other acts witnesses, but he did not
have an argument regarding the use of JG’s testimony in the ZC case. With regard to the ZC


1
  The testimony of the other women was not admitted at trial and, therefore, will not be discussed
further.


                                                -3-
case, the prosecutor stated that the MRE 404(b) evidence was being offered to show a common
scheme or plan, to rebut the defense of consent if raised, and under the doctrine of chances. The
trial court ruled that the evidence was admissible to show a common scheme or plan because
both involved the use of a salon, both involved black females, both victims were isolated in
homes, both involved a knife or threat of a gun or knife, both involved penis to vagina and penis
to mouth contact, defendant made both victims remove their own clothing, defendant was
friendly before both incidents, and a condom was not used in either case. The trial court further
ruled that the probative value of the evidence outweighed its prejudicial effect and, therefore,
that it would allow use of the evidence regarding JG in the ZC case.

       With regard to the incident involving JP, the prosecutor argued that the act was similar to
the ZC case because both cases involved black females, both were vulnerable victims (JP was a
drug user), both victims were isolated, there were accomplices in both cases, there was sharing
with other men in both cases, both incidents involved penis to vagina and penis to mouth contact,
and both interactions began as friendly encounters. The trial court ruled that the evidence would
be allowed based on the similarities, including “a black female, a vulnerable [sic], isolated,
accomplice, penis to vaginal, penis to mouth, coordinated, sharing,”

        At trial, after the first portion of JG’s testimony was given, trial counsel again objected to
the admission of her testimony under MRE 404(b)(1), arguing that the two incidents involved a
different motive and modus operandi. The prosecutor argued that JG’s testimony was not
offered for a modus operandi purpose, but to show a common scheme, plan, or system. The
prosecutor argued that the testimony already given by JG, and that which would still be
provided, was admissible to show a common scheme or plan. Defense counsel argued, however,
that there was no common scheme or plan because one incident involved a job offer and the
other was a date rape. The prosecutor argued that the similarities were that defendant used an
alias, said that he had jobs at a salon (which the prosecutor stated that JG had not yet testified
about), both victims were vulnerable, both were black females, and both were lured to an isolated
location. The trial court stood by its earlier ruling and stated that trial counsel could prepare a
limiting instruction.

        With regard to the limiting instruction, the prosecutor stated that M Crim JI 4.11, which
related to evidence of other offenses relevant and limited to a particular issue, had already been
included. The prosecutor noted that, at that point, the purpose of rebutting defendant’s claim of
consent was “in brackets.” Trial counsel expressed satisfaction with the proposed instruction,
but stated that he would take a closer look at it. Trial counsel subsequently indicated that he was
satisfied with the proffered MRE 404(b) limiting instruction. In its instructions to the jury, the
trial court instructed the jury that it could consider the evidence that defendant committed other
crimes in order “to show that the defendant used a plan, system, scheme, or characteristic scheme
that he has used before or since and or to rebut the defendant’s claims of fabrication and or to
rebut the defendant’s defense of consent.” Defense counsel did not object to the instructions.

                                          3. MRE 404(b)

       The testimony of JG and JP was admitted under MRE 404(b)(1), which provides:



                                                 -4-
               Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

As this Court stated in People v Steele, 283 Mich App 472, 479; 769 NW2d 256 (2009):

               For evidence of other crimes, wrongs, or acts to be admissible under MRE
       404(b)(1), the proponent of the evidence must show three things: (1) that the other
       acts evidence is for a proper purpose (other than to show character and action in
       conformity therewith), (2) that the evidence is relevant to an issue of fact that is of
       consequence at trial, and (3) that, under MRE 403, the danger of unfair prejudice
       does not substantially outweigh the probative value of the evidence. [Citation
       omitted.]

        In this case, the other acts evidence was admitted to show a common plan or scheme. As
the Michigan Supreme Court stated in People v Hine, 467 Mich 242, 251; 650 NW2d 659
(2002):

       [E]vidence of similar misconduct is logically relevant to show that the charged act
       occurred where the uncharged misconduct and the charged offense are sufficiently
       similar to support an inference that they are manifestations of a common plan,
       scheme, or system. For other acts evidence to be admissible there must be such a
       concurrence of common features that the uncharged and charged acts are naturally
       explained as individual manifestations of a general plan. [Citation omitted.]

Where the other acts evidence is used to prove that the charged act occurred, “the degree of
similarity between the uncharged and charged conduct required as a threshold for admissibility
in such a case [is] higher than that needed to prove intent, but not as great as that needed to prove
identity.” Id. at 251-252. Moreover, “distinctive and unusual features are not required to
establish the existence of a common design or plan. The evidence of uncharged acts needs only
to support the inference that the defendant employed the common plan in committing the
charged offense.” Id. at 252-253. In Hine, the Court concluded that evidence of the defendant’s
prior assaults was properly admitted where the charged and uncharged acts “contained common
features beyond similarity as mere assaults.” Id. at 253.

        In Steele, 283 Mich App at 480, this Court concluded that there was a concurrence of
common features where one aspect of the defendant’s plan was to engage in touching women
and girls in public areas where such conduct could be seen. This Court stated that, although
there were dissimilarities between the charged acts and other bad acts, “a high degree of
similarity is not required,” nor are distinctive or unusual features required. Id.

       More recently, however, in People v Denson, 500 Mich 385, 403; 902 NW2d 306 (2017),
the Michigan Supreme Court held that if the prosecution creates a theory of relevance based on

                                                -5-
the alleged similarity between the other act and the charged offense, it is necessary to show a
“striking similarity” between the acts in order to be admissible. In Denson, the Court concluded
that the only similarity between the other act and the charged offense was that both were assaults
committed by the defendant and, therefore, the other-acts evidence was inadmissible. Id. at 407-
408.

                            4. ADMISSION OF JG’S TESTIMONY

        In the case involving ZC, the trial court admitted JG’s testimony to show a common
scheme or plan based on the following similarities between the incidents involving ZC and JG:
(1) defendant’s use of a salon in both cases, (2) both victims were black females, (3) both victims
were isolated in homes, (4) both cases involved a knife or threat of a gun or knife, (5) both
incidents involved penis to vagina and penis to mouth contact, (6) defendant made both victims
remove their own clothing, (7) defendant was friendly before both of the assaults, and (8) a
condom was not used in either case. Because the prosecution’s theory of relevance was based on
the alleged similarity between the other act and the charged offense, the prosecution was
required to show a “striking similarity” between the acts. Denson, 500 Mich at 403.

        It is undisputed that ZC and JG were both black females, who were each vulnerable in
some way—ZC was homeless and JG was pregnant. Defendant began his interaction with both
victims in a friendly manner, but then isolated them in a home, had or implied that he had a
weapon,2 told them to remove their clothing, and had vaginal and oral sex with them.3 Although
each victim’s vulnerability and the way in which she was isolated by defendant was different, the
fact that defendant isolated vulnerable women in order to sexually assault them, in addition to the
other similarities, shows “a concurrence of common features” sufficient to establish a common
scheme or plan. Hine, 467 Mich at 251. As in Hine, the charged and uncharged acts in this case
“contained common features beyond similarity as mere [sexual] assaults.” Id. at 253. Although
there were some differences between the acts, the similarities were sufficient to show a “striking
similarity” between the charged act and the uncharged act. Denson, 500 Mich at 403. Moreover,
while defendant argues that some of the alleged similarities, such as the victims’ race and that
defendant was friendly at first, were superficial, unusual or distinctive features are not required.
Hine, 467 Mich at 252-253. While the race of the victims, that defendant was friendly at first,
that he told the victims to remove their clothes, the type of sexual acts, and the absence of a
condom might not have been sufficient alone to establish a striking similarity between the
charged and uncharged acts, the combination of these factors helped to show a common scheme
or plan.

       Defendant argues that the prosecutor engaged in misconduct when she alleged that both
incidents involved a salon, but JG never testified about a salon or job offer at trial. “[T]he test


2
  JG testified that defendant asked her why she would come to a house with a stranger not
knowing if he had “anything,” implying that he had a weapon.
3
 JG did not testify about the absence of a condom, but defendant testified that he did not use a
condom with any of the victims.


                                                -6-
for prosecutorial misconduct is whether a defendant was denied a fair and impartial trial.”
People v Dobek, 274 Mich App 58, 63; 732 NW2d 546 (2007). As indicated, the prosecutor
alleged that defendant’s discussion about a job at a salon was a similarity between the incidents
involving ZC and JG, and the trial court referred to this similarity in admitting JG’s testimony.
At trial, however, while ZC testified that defendant said he had a job at a hair salon, JG never
mentioned a salon or a job offer. Nonetheless, defendant fails to establish any error in the
prosecutor’s conduct. While JG did not testify about a salon in this case, she testified in
defendant’s other case that defendant said he was a “hairstylist” or “beautician.” Accordingly,
defendant fails to establish that the prosecutor misled the trial court. Rather, it appears that the
prosecutor merely failed to elicit testimony about this similarity at trial. Nonetheless, even
without this similarity regarding the way defendant and the victims met, there was a “striking
similarity” between the incidents based on the other factors discussed above. Defendant was not
denied a fair trial by the prosecutor’s argument.

        Defendant further argues that the trial court abused its discretion by failing to hold a
hearing outside the presence of the jury to ensure that the other acts were similar enough to prove
a common scheme or plan. Defense counsel, however, never requested such a hearing and
defendant fails to provide any authority to support his claim that a hearing was required.
Moreover, defendant fails to establish that the prosecutor made any misleading statements that
would have been revealed at a hearing. Further, because the charged and uncharged acts were
sufficiently similar to establish a common plan or scheme based on the testimony given at trial,
the failure to hold a hearing did not affect the outcome of the case.

        With regard to MRE 403, the trial court balanced the effect of JG’s testimony and ruled
that the probative value of her testimony outweighed any prejudicial effect. Defendant argues
that the trial court did not apply the correct standard under MRE 403. For evidence to be
excluded under MRE 403, “the danger of unfair prejudice” must “substantially outweigh the
probative value of the evidence.” Steele, 283 Mich App at 479. By finding that the probative
value of JG’s testimony was greater than the prejudicial effect, the trial court necessarily
determined that the danger of unfair prejudice did not substantially outweigh the probative value.
This was not an abuse of discretion. Given the similarities between the incidents, and in light of
defendant’s claim that the acts with ZC were consensual, the evidence of defendant’s
nonconsensual sexual assault of JG was highly relevant to establish a common scheme or plan to
commit a sexual assault, and thereby rebut defendant’s claim that the acts with ZC were
consensual.4 Although defendant argues that the time between the incidents (approximately 3
years) limited the logical relevance of the other act, see Denson, 500 Mich at 407 n 11, the
“striking similarity” increased its relevancy, and there is no time limit applicable to MRE 404(b).
Id. (citation omitted). Moreover, the trial court provided a limiting instruction to the jury
regarding the limited, permissible use of the evidence, stating that the jury could not use the


4
  Although the use of other acts evidence to rebut a defense of consent was treated as a separate
purpose below, by claiming that ZC consented to the sexual acts, defendant disputed that a
sexual assault occurred. The other acts, which showed a common plan or scheme, were relevant
to showing that an assault on ZC did occur.


                                                -7-
evidence to show that defendant is likely to commit crimes, and jurors are presumed to follow
their instructions. People v Mullins, 322 Mich App 151, 173; 911 NW2d 201 (2017). Therefore,
the trial court did not abuse its discretion by admitting JG’s testimony under MRE 404(b)(1) to
show a common plan or scheme.

                             5. ADMISSION OF JP’S TESTIMONY

        The trial court also admitted JP’s testimony to show a common scheme or plan based on
the following similarities: (1) both victims were black females, (2) both victims were vulnerable,
(3) both victims were isolated, (4) both cases involved accomplices, (5) both cases involved
penis to vagina contact and penis to mouth contact, and (6) there was sharing with other men in
both cases.5 Again, given that the prosecution’s theory of relevance was based on the alleged
similarity between the other act and the charged offense, the prosecution was required to show a
“striking similarity” between the acts. Denson, 500 Mich at 403.

        With regard to the similarities between the incidents involving ZC and JP, the trial
testimony established that both victims were black females who were vulnerable in some way—
ZC was homeless and JP was drinking alcohol and using drugs.6 Defendant began both
interactions in a friendly manner, but then isolated each victim, told both of them to remove their
clothing, and forced both of them to have vaginal intercourse.7 Both incidents also involved
other men who had sex with the victims. As defendant points out, some of the similarities
between the incidents involving ZC and JG did not exist in JP’s case. For example, there was no
weapon or threat of a weapon. Nonetheless, there was a concurrence of common features
between the incidents involving ZC and JP sufficient to establish a common scheme or plan.8
Hine, 467 Mich at 251. As in Hine, the charged and uncharged acts “contained common features


5
  The trial court additionally stated “coordinated,” but it is unclear what this meant. It is possible
that the trial court meant “cordial,” given that the prosecutor argued that both incidents started
out as friendly or cordial.
6
  Although there was no specific testimony that defendant knew that JP was using drugs, JP
testified that they were “all out there drinking” and the men were going to buy “more drinks.”
This testimony supports an inference that defendant was aware that she was drinking alcohol.
7
  Although the prosecutor argued that both incidents involved oral sex, JP did not testify about
oral sex. Defendant argues, however, that the incident involving JP did involve oral sex and he
testified similarly at trial. JP additionally claimed that defendant tried to have anal sex with her,
which ZC did not claim.
8
  The differences between the incidents involving JG and JP will be discussed with regard to
admission of JP’s testimony in the case involving JG. Defendant suggests that the prosecutor
was required to show that all three incidents were sufficiently similar. However, nothing
requires other acts to be similar to one another, as long as they are similar to charged conduct.
Nonetheless, all three incidents involved a black female who was vulnerable, the interactions
began cordially, and defendant isolated the victims, told them to remove their clothing, and
sexually assaulted them.


                                                 -8-
beyond similarity as mere [sexual] assaults.” Id. at 253. Again, while there were some
differences, the similarities were sufficient to show a “striking similarity” between the charged
and uncharged acts. Denson, 500 Mich at 403.

        With regard to MRE 403, the trial court did not expressly apply the balancing test
regarding JP’s testimony. As discussed earlier, however, trial counsel objected without
argument to the admission of her testimony and, therefore, his claim is unpreserved. For the
same reasons discussed above, there was no plain error in the admission of JP’s testimony
because the danger of unfair prejudice did not substantially outweigh the probative value of the
evidence. The other acts evidence was highly relevant to show that a nonconsensual sexual
assault against ZC occurred. Although the amount of time between the incidents involving ZC
and JP was even greater (approximately 14 years), again, the “striking similarity” between the
acts made the other act evidence highly relevant and there is no time limit applicable to MRE
404(b) evidence. And, again, the trial court’s limiting instruction served to lessen any prejudicial
effect. Therefore, the trial court did not plainly err by admitting JP’s testimony under MRE
404(b)(1) to show a common plan or scheme.

     6. LIMITING INSTRUCTION AND INEFFECTIVE ASSISTANCE OF COUNSEL

        While the trial court provided an instruction to the jury that limited the purposes for
which the other acts evidence could be used, lessening any prejudicial effect of the evidence,
defendant argues that the limiting instruction was not adequate and trial counsel was ineffective
for failing to object to the instruction. Upon request, the trial court may provide a limiting
instruction regarding the use of MRE 404(b) evidence. People v VanderVliet, 444 Mich 52, 75;
508 NW2d 114 (1993), amended by 445 Mich 1205 (1994). Defendant claims that the limiting
instruction was improper because the jury was instructed that it could use the prior acts to show
lack of consent, but the other acts evidence was not admitted for that purpose. Defendant is
correct that, while the prosecutor sought admission to show lack of consent, the trial court never
expressly admitted the other acts evidence for that purpose. Nonetheless, when the trial court
asked trial counsel whether the limiting instruction was “the way you want it,” he replied, “Yes, I
believe it’s satisfied, the instruction.” Trial counsel’s express satisfaction with the instruction
constituted a waiver. People v Thorne, 322 Mich App 340, 346; 912 NW2d 560 (2017).

        Even if the issue is not waived, defendant fails to establish plain error in the limiting
instruction. As noted, the prosecutor initially sought admission of the other acts evidence to
rebut the defense of consent, if presented at trial, but the trial court only ruled that the evidence
could be used to show a common plan or scheme. Subsequently, when discussing the limiting
instruction, the prosecutor noted that the portion regarding use of the evidence to rebut the
defense of consent was “in brackets,” implying that this meant that this portion would only be
read if defendant presented a defense of consent. Defendant ultimately testified and claimed that
ZC consented to the sexual acts. The trial court instructed the jury, without objection, that
evidence was presented “about the defense of consent.” Given that the defense of consent was
presented, the other acts evidence was relevant to rebut that defense and there was no plain error
in instructing the jury on this purpose. Contrary to defendant’s claim, he was given reasonable
notice of this purpose, which was listed in the prosecution’s pretrial notice and noted at the
hearing before trial.


                                                -9-
        With regard to defendant’s claim of ineffective assistance of counsel, he is required to
show both “that (1) defense counsel’s performance was so deficient that it fell below an
objective standard of reasonableness and (2) there is a reasonable probability that defense
counsel’s deficient performance prejudiced the defendant.” Heft, 299 Mich App at 80-81. As
noted, trial counsel did not object to the limiting instruction. This was reasonable given that
evidence of the defense of consent was presented. Because the other acts evidence was relevant
to rebut the defense of consent, trial counsel’s objection would have been futile. People v
Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010) (“Failing to advance a meritless
argument or raise a futile objection does not constitute ineffective assistance of counsel.”).
Moreover, the use of the evidence to show that a sexual assault occurred was essentially the
same as using the evidence to rebut the defense of consent; thus, defendant was not prejudiced
by allowing the other acts evidence for this purpose.

            B. ADMISSION OF PRELIMINARY EXAMINATION TESTIMONY

       Defendant also argues that the trial court violated his constitutional right to confrontation
and the prohibition against hearsay by declaring ZC unavailable under MRE 804(a)(2) and
allowing her preliminary examination testimony to be read into the record at trial. We disagree.

                     1. PRESERVATION AND STANDARD OF REVIEW

         In the trial court, defendant objected to the use of ZC’s preliminary examination
testimony, arguing that ZC should not be considered unavailable, the preliminary examination
testimony was not sufficient for use at trial, and dismissal was required when ZC failed to appear
at trial. Although trial counsel did not expressly mention hearsay in his objection, he was
responding to the prosecutor’s argument that the evidence was admissible under MRE 804(a)(2),
which is a hearsay exception. Thus, defendant’s hearsay claim is preserved. See Aldrich, 246
Mich App at 113. Defendant’s Confrontation Clause claim, however, was not raised below and
is, therefore, unpreserved. See People v Benton, 294 Mich App 191, 202; 817 NW2d 599
(2011).

        This Court reviews preserved claims of evidentiary error for an abuse of discretion.
Bergman, 312 Mich App at 482. “Unpreserved constitutional issues are reviewed for plain error
that affected a defendant’s substantial rights.” People v Sands, 261 Mich App 158, 160; 680
NW2d 500 (2004).

                                       2. BACKGROUND

       After the jury was selected on the first day of trial, the prosecution informed the trial
court that ZC had appeared for court, but indicated that she was unwilling to answer any
questions on the stand. The prosecutor stated, “She cannot brace herself to speak about this
again.” The prosecutor requested that the court declare ZC unavailable and allow the
prosecution to proceed using the transcript of ZC’s preliminary examination testimony. Trial
counsel objected and requested that the court question ZC. The trial court swore ZC as a witness
and ordered her to testify in this matter. When asked if she would follow the court’s order, ZC
answered, “No.” The prosecutor again requested that the trial court declare ZC unavailable
pursuant to MRE 804(a)(2) because she was refusing to testify despite the court’s order to do so

                                               -10-
and requested that the trial court allow the prosecution to use the transcript of ZC’s testimony
from the preliminary examination, where she was cross-examined by defendant’s prior attorney.
Trial counsel stated that, before responding, he wanted to know what procedures would be
followed if the trial court were to find ZC unavailable. The parties were unable to agree on the
appropriate procedure to follow, and the trial court announced its intent to further address this
issue after the lunch break.

         After the break, the prosecutor informed the trial court that ZC had been instructed to
return after the break, but she had not returned. The trial court asked why it should not dismiss
the case because of a missing witness, and the prosecutor responded that due diligence was
shown because ZC was served with a subpoena, the previous day she had indicated that she
intended to come to court, and she was brought to court that morning. Trial counsel argued that
this case was different because ZC was not asserting a constitutional right not to testify and that,
although a preliminary examination was held, defendant was represented by a different attorney
and witnesses are examined differently at a preliminary examination than at trial. Trial counsel
argued that the proper remedy was to dismiss the case. The trial court denied the request, found
that the prosecution established unavailability because ZC refused to testify even though she was
ordered to do so, and ZC refused to appear despite “good cause” in trying to procure her
attendance at trial. Trial counsel objected to use of ZC’s preliminary examination testimony and
argued that the cross-examination of ZC at the preliminary examination was not sufficient for
trial. The trial court found, however, that her preliminary examination testimony met the criteria
for reliability.

         3. ADMISSION OF ZC’S PRELIMINARY EXAMINATION TESTIMONY

       MRE 804(b)(1) provides that the following is not excluded by the hearsay rule if the
declarant is unavailable as a witness:

              Testimony given as a witness at another hearing of the same or a different
       proceeding, if the party against whom the testimony is now offered, or, in a civil
       action or proceeding, a predecessor in interest, had an opportunity and similar
       motive to develop the testimony by direct, cross, or redirect examination.

In this case, the trial court found that ZC was unavailable under MRE 804(a)(2), which provides
that a witness is unavailable if he or she “persists in refusing to testify concerning the subject
matter of the declarant’s statement despite an order of the court to do so[.]” The trial court also
found that ZC was unavailable under MRE 804(a)(5), which provides that a witness is
unavailable if he or she “is absent from the hearing and the proponent of a statement has been
unable to procure the declarant’s attendance . . . by process or other reasonable means, and in a
criminal case, due diligence is shown.”

       In People v Adams, 233 Mich App 652, 659; 592 NW2d 794 (1999), this Court
concluded that, based on the totality of the circumstances, the complainant was “unavailable” for
purposes of MRE 804(a)(2). The complainant testified at the preliminary examination despite
being reluctant to do so, as she had been shot after having previously testified. Id. at 654. The
complainant appeared at court on the day of trial, but then left abruptly before the proceedings
began without informing the prosecutor. Id. at 655. The trial court gave the prosecution

                                               -11-
approximately two hours to search for her, but the search was unsuccessful. Id. This Court
stated:

               [W]hile a complainant’s eleventh-hour decision to leave the courthouse
       rather than testify at trial is not expressly addressed under MRE 804(a), it is also
       of the same character as other situations outlined in that rule of evidence.
       Although neither this Court nor the trial court has a statement or affidavit from the
       complainant explaining why she left the courthouse, her absence coupled with the
       type of crimes with which defendant was charged and her statements during the
       preliminary examination regarding the threats to her by others connected to
       defendant paint a fairly vivid picture. They do not, as the trial court surmised,
       equally support the conclusion that she wanted to “drop the charges.” We are
       cognizant that all too often, the victims of domestic assault and abuse are fearful
       and reluctant to assist in the prosecution of their assailants, often as a result of a
       defendant’s or his family’s intimidation tactics or out of fear of future reprisals.
       These fears are too often justified. We cannot simply conclude that the
       complainant’s last-minute decision to silently leave the courthouse was motivated
       by her belief that defendant would not be prosecuted without her testimony or that
       by leaving she would not face his wrath in the future. To the contrary, our
       experience in these matters makes us more likely to believe that her departure was
       motivated by self-preservation rather than a change of heart.

               The complainant’s abrupt departure, without a word to the prosecuting
       attorney, and her evasion from detection thereafter also made her unavailable
       under the “ordinary meaning of the word.” When someone is not available, that
       person is not “at hand,” “readily obtainable; accessible,” or “free or ready to be
       seen, spoken to.” [Id. at 658-659 (citations omitted).]

In a footnote, this Court stated that it did not conclude that the prosecution was required to
establish unavailability under MRE 804(a)(5) and noted that it had not found any cases “where
the due diligence requirement has been applied to witnesses who appear to testify and then
disappear before testifying.” Id. at 659 n 5. The Court further stated that “because the
complainant initially appeared . . . pursuant to a subpoena, her departure constituted refusal to
testify despite an order of the court to do so[.]” Id. at 659 n 6, quoting MRE 804(a)(2).

        In this case, ZC appeared for trial, but refused to testify. When directed by the trial court
to testify, she refused to do so. ZC then abruptly left during a break without informing the
prosecutor and despite being told to return. Initially, it appears that MRE 804(a)(5) does not
apply in this case. See Adams, 233 Mich App at 659 n 5. Nonetheless, it is unnecessary to find
that ZC was unavailable under MRE 804(a)(5) because she was clearly unavailable under MRE
804(a)(2).9 Given the trial court’s order to testify and ZC’s refusal to do so, she was unavailable
because she “persist[ed] in refusing to testify concerning the subject matter of the declarant’s


9
  Accordingly, it is unnecessary to consider the efforts used to locate ZC after she disappeared at
trial.


                                                -12-
statement despite an order of the court to do so[.]” MRE 804(a)(2). Defendant claims that ZC
did not “persist” in refusing to testify because she only said no to the trial court one time.
“Persist” means “to continue steadily or firmly in some state, purpose, or course of action, in
spite of opposition or criticism.” Random House Webster’s College Dictionary (1997). While
the phrase “to continue” does suggest that the witness must refuse to testify multiple times, here,
the prosecution subpoenaed ZC, so she was already under order to testify when she informed the
prosecutor she would not testify. See People v Garay, 320 Mich App 29, 37 n 1; 903 NW2d 883
(2017), overruled in part on other grounds by People v Skinner, 502 Mich 89 (2018). ZC again
refused to testify when she was called to the stand and ordered by the trial court to do so.
Moreover, her failure to return after the break constituted another refusal to testify despite the
court’s order to do so. Contrary to defendant’s suggestion, ZC’s reason for refusing to testify is
not relevant to the analysis under MRE 804(a)(2).10 The trial court did not abuse its discretion
by finding that ZC was unavailable.

       Given that ZC was unavailable, “MRE 804(b)(1) permits the trial court to admit into
evidence her former testimony from the preliminary examination because defense counsel had an
opportunity and similar motivation to develop her testimony on cross-examination.” Adams, 233
Mich App at 659. Defendant claims that MRE 804(b)(1) does not apply because the preliminary
examination testimony was more limited, discovery had not occurred, and his theory of the case
had not yet been developed at the time of the preliminary examination. In determining whether a
party had a similar motive to examine a witness at the prior proceeding, this Court considers:

       (1) whether the party opposing the testimony had at a prior proceeding an interest
       of substantially similar intensity to prove (or disprove) the same side of a
       substantially similar issue; (2) the nature of the two proceedings-both what is at
       stake and the applicable burden of proof; and (3) whether the party opposing the
       testimony in fact undertook to cross-examine the witness (both the employed and
       available but forgone opportunities). [People v Farquharson, 274 Mich App 268,
       278; 731 NW2d 797 (2007) (citation and quotation marks omitted).]

The purpose of the preliminary examination was to determine whether there was probable cause
to believe that defendant committed the offenses and, therefore, the prosecution’s burden of
proof was lower than its burden at trial. See People v Perkins, 468 Mich 448, 452; 662 NW2d
727 (2003). Defendant, however, had a substantially similar interest in proving that he did not
commit the offenses and his attorney cross-examined ZC at the preliminary examination and
attempted to cast doubt on her credibility. Moreover, defendant fails to identify any particular
information that he was unable to use at the preliminary examination, but that he would have
used at trial. Therefore, the trial court did not abuse its discretion by ruling that MRE 804(b)(1)
applied. Thus, the admission of the preliminary examination testimony did not violate the



10
   In Garay and Adams, this Court discussed the witnesses’ reasons for refusing to testify in
concluding that, although the circumstances were not expressly addressed under MRE 804(a),
they were of the same character as other situations encompassed by the rule. Garay, 320 Mich
App at 36-37; Adams, 233 Mich App at 658-659.


                                               -13-
hearsay rule. Moreover, “[b]ecause MRE 804(b)(1) is a hearsay exception firmly rooted in
American jurisprudence, the Confrontation Clause is satisfied when the complainant’s prior
testimony is admitted because that testimony bears satisfactory indicia of reliability, without
more.” Adams, 233 Mich App at 659-660. Accordingly, the trial court did not abuse its
discretion or err by allowing the prosecutor to use ZC’s preliminary examination testimony at
trial.

                                     II. DOCKET NO. 337438

       Defendant also raises two issues on appeal in Docket No. 337438, the case in which
defendant was charged with sexually assaulting JG.

                                  A. OTHER ACTS EVIDENCE

       First, defendant argues that he was denied a fair trial by the trial court’s erroneous
admission of JP’s other acts testimony to show a common plan or scheme under MRE 404(b).
We disagree.

                     1. PRESERVATION AND STANDARD OF REVIEW

        Defendant failed to preserve his claim regarding the admission of the other acts evidence
in this case. With regard to JP’s testimony, trial counsel indicated that he did not have a legal
objection to the admission of her testimony given its admission in the other case. See Aldrich,
246 Mich App at 113.11 Accordingly, we review this unpreserved claim of evidentiary error for
plain error affecting defendant’s substantial rights. Coy, 258 Mich App at 12.

                                        2. BACKGROUND

        At a pretrial hearing, the prosecutor noted that two MRE 404(b) notices were filed in this
case, one of which related to defendant’s sexual misconduct against several women. After the
prosecutor listed the similarities between the incidents involving ZC and JG, the trial court ruled
that the probative value outweighed the prejudicial effect and that it would allow use of the
evidence regarding ZC in the JG case. The admission of JP’s testimony in the case involving JG
was not discussed at the hearing.

        On the first day of trial, trial counsel noted that the trial court had already ruled that ZC’s
testimony was admissible and stated that he did not have a legal argument against the admission
of JP’s testimony, which was allowed in the previous trial. With regard to the similarities
between JG and ZC, the trial court adopted the prosecutor’s statements that defendant used an
alias in both cases, defendant said that he had a salon job, the victims were vulnerable, the
victims were both black females, both were isolated, defendant used or threatened to use a
weapon, both were vaginally and orally penetrated, both victims were told to remove their


11
   As discussed further below, trial counsel also did not object to the admission of ZC’s
testimony under MRE 404(b), but her testimony was not admitted so it will not be discussed.


                                                 -14-
clothes, both interactions started out friendly, no beating was involved, and no condom was used.
The trial court further relied on its findings in the first case. With regard to the similarities
between JG and JP, the trial court also adopted the prosecutor’s statements that both offenses
involved vulnerable victims, both were black females, both were isolated, both were penetrated
vaginally and orally, both interactions started out friendly, and no beating was involved. The
trial court further relied on its rulings in the first case.

       On the second day of trial, the trial court asked the prosecutor to again list the similarities
between JG’s case and the other acts to be introduced. The prosecutor listed the similarities
between JG’s and ZC’s cases and argued that the other acts evidence would be introduced to
show a common plan or scheme, under the doctrine of chances, and to rebut the defense of
consent. The trial court ruled that the evidence would be admitted to show a common plan or
scheme. The trial court additionally found that the probative value of the evidence outweighed
any unfair prejudice and trial counsel requested that the same limiting instruction from the first
case be used in this case. The trial court additionally ruled that the prosecutor could use the
evidence to rebut the defense of consent and trial counsel did not object.

       With regard to the similarities between the incidents involving JG and JP, the prosecutor
argued that both victims were vulnerable, both were black females, both were isolated, both were
penetrated vaginally and orally, both interactions began as friendly, and both victims sustained
no beating. The trial court also ruled that it would allow JP’s testimony to show a common plan
or scheme based on its findings that both victims were vulnerable, both were black females, both
were isolated, both involved vaginal and oral penetration, and both interactions began as friendly
encounters. The trial court additionally found that the prejudicial effect of the evidence did not
outweigh its probative value.

       As discussed further below, when ZC did not appear for trial, the trial court refused to
declare her unavailable, finding that the prosecution failed to show due diligence to secure her
appearance. Therefore, although the trial court had ruled that ZC’s testimony was admissible
under MRE 404(b), it was never admitted. Accordingly, it is not necessary to further consider
the admissibility of her testimony.

                             3. ADMISSION OF JP’S TESTIMONY

        With regard to the similarities between the incidents involving JG and JP, the trial court
adopted the prosecutor’s statements that (1) both involved vulnerable victims, (2) both victims
were black females, (3) both victims were isolated, (4) both victims were penetrated vaginally
and orally, (5) both interactions started out friendly, and (6) no beating was involved. As in the
first case, because the prosecution’s theory of relevance was based on the alleged similarity
between the other acts and the charged offense, the prosecution was required to show a “striking
similarity” between the acts. Denson, 500 Mich at 403.

       The testimony established that the incidents involving JG and JP both involved a black
female victim who was vulnerable in some way—JG was pregnant and JP was using drugs and




                                                -15-
alcohol.12 Both interactions were initially cordial, but then defendant isolated the victims and
forced them to have sex with him. As in the first case, although each victim’s vulnerability and
the way in which she was isolated by defendant was different, the fact that defendant isolated
vulnerable women in order to sexually assault them, in addition to the other similarities, shows
“a concurrence of common features” sufficient to establish a common scheme or plan. Hine, 467
Mich at 251. As in Hine, the charged and uncharged acts in this case “contained common
features beyond similarity as mere [sexual] assaults.” Id. at 253. Although there were some
differences, including whether there was a weapon or accomplices, the similarities were
sufficient to show a “striking similarity” between the charged and uncharged acts. Denson, 500
Mich at 403. Moreover, while defendant argues that some of the alleged similarities, such as the
victims’ race and that defendant was friendly at first, were superficial, unusual or distinctive
features are not required. Hine, 467 Mich at 252-253. While the race of the victims, that
defendant was friendly at first, and the type of sexual act involved might not have been sufficient
alone to establish a striking similarity between the charged and uncharged acts, the combination
of these factors helped to show a common scheme or plan. With regard to the fact that no
beating was involved in either case, we agree with defendant that the absence of a factor should
not be considered a “similarity,” otherwise there would be infinite “similarities” between two
incidents. Nonetheless, even without the alleged “similarity” that no beating was involved, there
were sufficient similarities between the incidents involving JG and JP to establish a common
plan or scheme.

        With regard to MRE 403, the trial court found that the prejudicial effect of JP’s testimony
did not outweigh the probative value. Again, in so ruling, it necessarily found that the danger of
unfair prejudice did not substantially outweigh the probative value of the other acts evidence,
which is required for exclusion under MRE 403. The other acts evidence was highly relevant to
show that a sexual assault against JG occurred and to show lack of consent. Despite the 11-year
gap between the incidents, the two incidents bore a “striking similarity” and there is no time limit
on other acts evidence. Denson, 500 Mich at 403, 407 n 11. The trial court also provided a
limiting instruction, limiting the purposes for which the other acts evidence could be used and
lessening the prejudicial effect. Accordingly, there was no plain error in the admission of JP’s
testimony to show a common plan or scheme under MRE 404(b).

                                          B. MISTRIAL

       Defendant also argues that the trial court erred by failing to declare a mistrial and instead
providing a limiting instruction when ZC failed to appear as a witness after the prosecutor
referenced ZC’s anticipated testimony in her opening statement to the jury. We disagree.

                     1. PRESERVATION AND STANDARD OF REVIEW




12
  Defendant argues that there was no evidence that he knew that JP was using drugs or alcohol,
but JP testified that her interaction with the men involved “[s]ociably drinking and getting high”
and the men asked her to come with them so they “could buy more drinks.”


                                               -16-
        Defendant did not move for a mistrial based on ZC’s failure to appear for trial after the
prosecutor mentioned her anticipated testimony in her opening statement. Therefore, this issue is
unpreserved. See People v Nash, 244 Mich App 93, 96; 625 NW2d 87 (2001). The Michigan
Supreme Court has stated that it is within a trial court’s discretion whether to sua sponte declare
a mistrial on the basis of manifest necessity. People v Clark, 453 Mich 572, 581 n 6; 556 NW2d
820 (1996) (opinion of MALLET, J.). However, because defendant did not preserve his claim by
moving for a mistrial, the issue is reviewed for plain error affecting defendant’s substantial
rights. Nash, 244 Mich App at 96-97.

                                       2. BACKGROUND

        At the start of the second trial, the prosecutor informed the trial court that ZC had “found
the strength to participate in the trial” and the prosecutor anticipated that ZC would testify. Trial
counsel objected to ZC testifying because she refused to testify in the other case, but the trial
court ruled that she could testify.

       In her opening statement, the prosecutor stated that the jury would hear from ZC that
defendant sexually assaulted her in 2012. The prosecutor described ZC’s anticipated testimony,
including that defendant lured her from a homeless shelter with the promise of a job, took her to
a home with two other men, penetrated her vaginally and orally at knife point, and then allowed
another man to penetrate her orally.

        After the lunch break on the third day of trial, the prosecutor informed the trial court that
ZC was not there and could not be located that morning. ZC had not been issued a subpoena in
this case, but was told to appear to testify and had said that she would be there. Defense counsel
requested that the missing witness instruction be read to the jury. Counsel argued that ZC was an
endorsed witness, the prosecutor had mentioned ZC in her opening statement, and the prosecutor
had introduced lab reports regarding ZC. The prosecutor requested that the trial court declare ZC
unavailable under MRE 804(a)(5). The court denied the request to declare ZC unavailable,
finding that the prosecution failed to show due diligence to secure her presence. The court also
struck the lab reports that were previously admitted and indicated that it would instruct the jury
to disregard any testimony about those reports. The trial court ruled that it would give the
missing witness instruction because the prosecution told the jury what ZC was going to say when
it could have just not mentioned her if it was worried that she would not attend trial. The trial
court thereafter instructed the jury that it should not pay attention to the lab reports regarding ZC
because they were not going to be admitted into evidence and that the testimony regarding ZC’s
lab reports or anything concerning ZC was stricken and should be disregarded. In its final
instructions to the jury, the trial court instructed the jury that ZC was a missing witness whose
appearance was the responsibility of the prosecution and “[y]ou may infer that this witness’
testimony would have been unfavorable to the prosecution’s case.”

                           3. FAILURE TO DECLARE A MISTRIAL

       As this Court stated in People v Eccles, 260 Mich App 379, 388; 677 NW2d 76 (2004):

              A prosecutor who endorses a witness under MCL 767.40a(3) is obliged to
       exercise due diligence to produce that witness at trial. A prosecutor who fails to

                                                -17-
       produce an endorsed witness may show that the witness could not be produced
       despite the exercise of due diligence. If the trial court finds a lack of due
       diligence, the jury should be instructed that it may infer that the missing witness’s
       testimony would have been unfavorable to the prosecution’s case. [Citations
       omitted.]

        As indicated, the trial court found that the prosecution failed to exercise due diligence in
producing ZC for trial and instructed the jury that it could infer that ZC’s testimony would have
been unfavorable to the prosecution’s case. Defendant does not dispute the trial court’s finding
that due diligence was not shown. Rather, he claims that the missing witness instruction was not
sufficient because of the prosecutor’s express references to ZC’s anticipated testimony in her
opening statement to the jury. Defendant argues that the trial court should have instead sua
sponte declared a mistrial based on manifest necessity.

        Defendant fails to establish that the trial court’s failure to sua sponte declare a mistrial
constituted plain error affecting his substantial rights. While defendant claims that the jury likely
considered the prosecutor’s statements regarding ZC’s proffered testimony to convict him, the
trial court initially instructed the jury that opening statements “are not evidence” and then
subsequently instructed the jury that “[t]he lawyers statements and arguments and any
commentary are not evidence.” Jurors are presumed to follow their instructions. Mullins, 322
Mich App at 173. Given these instructions, defendant also fails to show that manifest necessity
existed for a mistrial. This Court has stated that, while there is no precise test concerning
manifest necessity, “it appears to refer to the existence of sufficiently compelling circumstances
that would otherwise deprive the defendant of a fair trial or make its completion impossible.”
People v Rutherford, 208 Mich App 198, 202; 526 NW2d 620 (1994). The trial court’s
instructions that the lawyers’ statements and arguments are not evidence, that the jury should
disregard all lab reports and any testimony regarding ZC, and that the jury was permitted to infer
that ZC’s testimony would have been unfavorable to the prosecution’s case, all served to protect
defendant’s right to a fair trial. Because the jury is presumed to have followed its instructions,
defendant was not deprived of a fair trial.

        Finally, with regard to defendant’s claim that trial counsel was ineffective for failing to
move for a mistrial, defendant fails to overcome the presumption that trial counsel’s decision to
request the missing witness instruction, rather than request a mistrial, was strategic. See People
v Carbin, 463 Mich 590, 600; 623 NW2d 884 (2001). Moreover, given that defendant fails to
establish the existence of manifest necessity, it is not reasonably probable that the trial court
would have declared a mistrial even if requested. Therefore, defendant fails to establish
prejudice.

                                       III. CONCLUSION

       For the reasons stated above, defendant’s convictions and sentences are affirmed in




                                                -18-
Docket Nos. 337132 and 337438.



                                        /s/ Kathleen Jansen
                                        /s/ Kirsten Frank Kelly
                                        /s/ Stephen L. Borrello




                                 -19-